Citation Nr: 0801135	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that assigned a 10 percent disability 
rating for rheumatic heart disease, effective from 
December 12, 2003. 

In February 2004, the veteran filed a VA form 21-4138 asking 
for a temporary total disability rating arising from his 
January 2004 heart surgery, but the claims file does not 
reflect that that claim was adjudicated, so the matter is 
referred to the RO for appropriate action.  

In addition, the Board granted the veteran's motion to file 
evidence out of time.  Some of that evidence includes 
information about a back condition that the veteran claims 
definitely qualifies him for an award of total disability due 
to individual unemployability.  The rest of the evidence 
concerns a dental condition for which he seeks help.  These 
matters are referred to the RO for appropriate action. 

The veteran's September 2004 notice of disagreement and his 
August 2005 substantive appeal make clear that he is pursuing 
an appeal only with respect to the 10 percent rating assigned 
to his rheumatic heart disease disability.  He supports his 
appeal with documents that show that he was previously 
assigned a higher rating for that disability, arguing that as 
his condition worsens, he should not be given a lower rating.  

But the veteran is confused about the RO's actions in the 
May 2004 rating decision.  Prior to the May 2004 rating 
decision, the veteran had been service-connected for many 
years for anxiety reaction with rheumatic heart disease, and 
while the rating had fluctuated somewhat in the past, a 
30 percent rating had been continuously assigned to that 
disability from June 1, 1988.  As a result of the 
compensation and pension (C&P) examinations conducted in 
April 2004, the RO decided to rate the veteran's psychiatric 
disorder (anxiety) separately from the heart-related 
residuals of rheumatic heart disease.  Thus, in the May 2004 
rating decision, the RO closed out the disability for 
"anxiety reaction with rheumatic heart disease," which had 
been rated at 30 percent disabling, and the RO assigned a 
50 percent rating for a disability of "anxiety" and 
assigned a separate 10 percent rating for a disability of 
"residuals of rheumatic heart disease with mitral valve 
calcification, mild mitral insufficiency, mild aortic 
insufficiency, mild tricuspid insufficiency, and mild 
pulmonary insufficiency (formerly coded with anxiety with 
rheumatic heart disease).  In the June 2005 statement of the 
case, the RO shortened the name of the disability to 
rheumatic heart disease.  Since the veteran appealed only the 
rating for the rheumatic heart disease, the appropriate 
rating for the anxiety disability (which was formerly 
combined with the rheumatic heart disease disability) is not 
before the Board and will not be discussed here.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The most recent medical information in the claims file 
concerning the veteran's rheumatic heart disease is from 
April 2004.  The April 2004 compensation and pension (C&P) 
examination relied upon the results of a Bruce treadmill 
examination from December 2003, which was prior to the 
veteran's January 2004 coronary artery bypass graft surgery.  
In addition, the veteran's wife indicated that in June 2004, 
he would be undergoing additional surgery to repair residuals 
from that surgery, but no records from that surgery or the 
veteran's recovery from it are in the claims file.  

A decision on a claim for an increased rating must reflect 
the veteran's current condition.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (in a claim for an increased rating, the 
present level of the disability is of primary concern).  The  
veteran's representative asked that if an examination were to 
be scheduled, a cardiovascular examination should be given 
rather than a general medical examination.  Thus, the veteran 
should be scheduled for a C&P cardiovascular examination to 
determine the current severity of his rheumatic heart 
disease.  

In addition, since the records that are in the claims file 
are not current, the most current records from the VA 
facilities in West Palm Beach and Miami should be obtained.  

Finally, the veteran was not given notice that complies with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  Such notice should be given to him.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Make arrangements to obtain the 
veteran's treatment records for heart 
disease from the VA facilities in West 
Palm Beach and Miami, dated since January 
2004.  

3.  Thereafter, make arrangements for the 
veteran to have a cardiovascular 
examination to determine the current 
severity of his rheumatic heart disease.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  
The examiner must identify all residuals 
from the veteran's rheumatic heart disease 
and provide complete rationale for all 
opinions.   

4.  Readjudicate the issue on appeal.  If 
the claim remains denied, provide the 
appellant and his representative with a 
supplemental statement of the case.  Allow 
an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

